DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
An amendment to the claims, filed 3/4/2022, is acknowledged.  Claims 1 is amended; Claims 9 and 11 are canceled; Claim 20 is no longer cancelled and thus, stands as amended and withdrawn.  Claims 1-2, 5-8, 14-17, and 20 are currently pending, Claims 5-8, 14-17, and 20 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the phosphated crystals" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.  While the claim provides antecedent basis for “phosphating” the claim does not provide sufficient basis for the limitation “phosphated crystals” in the context of the claim.  Specifically, it is unclear if the limitation “wherein after phosphating, the phosphated crystals” is drawn to forming new crystal structures or merely modifying existing crystals, for example, metallic crystal grains.  Claim 2 is indefinite based on its dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US 20150337416)(previously cited) in view of Yasui et al. (US 2018/0312954)(previously cited).
With respect to Claims 1-2, Zhong teaches a cold-rolled high-strength steel sheet (i.e. plate) with excellent formability, the steel having a composition in mass%, as follows (abstract; para. 11-23):

Claim 1
Zhong
C
0.10-0.20
0.15-25
Si
1.5-2.5
1.0-2.0
Mn
1.5-2.5
1.5-3.0
P
≤ 0.02
≤ 0.015
S
≤ 0.02
≤ 0.012
Al
0.03-0.06
0.03-0.06
N
≤ 0.01
≤ 0.008
Fe
Balance with impurities
Balance with impurities


Thus, Zhong teaches a steel plate with a composition falling within or overlapping each of the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Zhong teaches that the cold-rolled steel has a tensile strength of 980-1150 MPa falling within the claimed range and an elongation of 17-25%, overlapping the instantly claimed range.  (para. 11, 47). It would have been obvious to one of ordinary skill in the art to select a steel with an elongation from the portion of the overlapping ranges.  MPEP § 2144.05.
The reference further teaches that the room temperature structure of 5-15 residual austenite, 10-30% ferrite, and 60-80% martensite, thus teaching microstructural ranges falling within the claimed ranges. (para. 11).
Thus, Zhong teaches a cold-rolled high-strength steel plate with substantially the same composition, microstructure, tensile strength, and elongation; however, the reference is silent as to an inner oxide layer with the claimed properties.
Yasui teaches a steel plate with compositional ranges substantially overlapping that of Zhong and the instant claims, and further teaching at least one inner oxide layer comprising oxide particles including one or more including silicon dioxide (deemed equivalent to silicon oxide), manganese silicate, and iron silicate. (para. 19-40).  Yasui teaches inner oxide layers comprising a projecting alloy layer with a thickness of 2 microns or more and maximum oxide particle diameter of 50-400 nm and also a miniaturized layer, with a thickness of 0.1-5 microns and a maximum diameter of oxide particles of 10-200 nm and is therefore deemed to teach at least one inner oxide layer with a thickness and particle size overlapping the claimed ranges. (para. 28-40, 70).  Yasui teaches that the number density of oxide particles is selected to balance improved adhesiveness of a plating layer with decreased chipping resistance. (para. 69-70).  Finally, Yasui teaches that such oxides provided in the surface layer(s) of the steel improve corrosion resistance while maintaining high strength. (para. 17).
It would have been obvious to one of ordinary skill in the art to modify the steel plate of Zhong to include at least one inner oxide layer comprising oxide particles of one or more of silicon dioxide (deemed equivalent to silicon oxide), manganese silicate, and iron silicate with an inner oxide layer thickness, oxide particle diameter, and oxide particle number density, as taught by Yasui, in order to improve corrosion resistance and plating adhesion while maintaining high strength.  It would have been further obvious to one of ordinary skill in the art to select an optimum or workable number density (and thus select an average spacing between oxide particles) from the ranges taught by Yasui, in order to obtain desired properties including chipping resistance and plating adhesiveness.  
As Zhong in view of Yasui teach a cold-rolled high-strength steel with substantially the same composition, microstructure, strength, elongation, and inner oxide layer thickness, it would be necessarily expected to result in the same properties including an inner oxide layer comprising an iron matrix, average spacing between oxide particles, and a lack of Si and Mn enrichment in the surface of the steel plate. MPEP 2112.01.
Finally, the limitation “wherein after phosphating, the phosphate crystals covered the surface of the steel plate uniformly, and the crystal size is less than 10µm, wherein the coverage area exceeds 80%” is drawn to properties/structure of the steel plate “after phosphating” which is not required.  That is, the phrase “after phosphating” is interpreted as a conditional limitation and is therefore, an optional limitation.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.  As Zhong in view of Yasui teach a steel plate as required by the remaining limitations of the claim, it would necessarily be expected to be capable of the claimed result of phosphate crystal size and coverage after a step of phosphating.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 10 of copending Application No. 16/328991 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are both drawn to a cold-rolled high-strength steel plate comprising overlapping compositional ranges of C, Si, Mn, P, Al, N, and Fe, an inner oxide layer with a thickness of 1-5 microns comprising oxide particles comprising Si and/or composite oxides of Si and Mn, the oxide particles having an average size of 50-200 nm and overlapping spacing between oxide particles.  In addition, both sets of claims are drawn to overlapping microstructure, strength and elongation.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portions of the ranges. MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive.
Applicant argues that prior art Zhong and Yasui “disclose two substantially different annealing processes, each for substantially different purpose to obtain the steel plate with substantially different features.”  Applicant concludes that one of ordinary skill in the art would not be motivated to produce a miniaturized layer on the steel of Zhong by replacing the annealing process of Yasui.  These arguments have been fully considered but are not found persuasive.
First, it is noted that the claims are drawn to the claims are drawn to a steel plate product, not a method of making.  Second, Yasui teaches a steel plate with compositional ranges substantially overlapping that of Zhong and the instant claims and both Yasui and Zhong are drawn to steel sheets with a goal of improved formability for use in automobile components, and therefore, it would have been obvious to one of one of ordinary skill in the art to incorporate a processing method of Yasui in the formation of the steel of Zhong with a reasonable expectation of success.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the steel plate of Zhong to include at least one inner oxide layer comprising oxide particles of one or more of silicon dioxide, manganese silicate, and iron silicate with an inner oxide layer thickness, oxide particle diameter, and oxide particle number density, as taught by Yasui, in order to improve corrosion resistance and plating adhesion while maintaining high strength.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735